DETAILED ACTION
Status of the Application
	Applicants’ Amendment/Response and accompanying Zinnen Declaration dated 11/19/2021 are acknowledged.  Claims 1-23 were pending prior to the Examiner’s Amendment below.  With the Examiner’s Amendment, which cancels claims 1-23 and adds new claims 24-35, claims 24-35 have been allowed.

Examiner’s Amendment
	An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312.  The ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given by telephone from Cara Crowley-Weber on 12/03/2021.
	The application has been amended as follows:
	Claims 1-23 are cancelled.
	Claims 24-35 are newly added as follows:

(New) A method of treating a subject having cancer induced bone disease or primary bone cancer, the method comprising administering to the subject (i) a pharmaceutical composition comprising a bone-targeted therapeutic agent: 

    PNG
    media_image1.png
    145
    273
    media_image1.png
    Greyscale
,
in combination with (ii) docetaxel; wherein the bone-targeted therapeutic agent is administered at a dose ranging from 0.02 to 14 mg/kg and the docetaxel is administered at a dose ranging from 1.5 micrograms/kg to 15 milligram/kg. 
 (New) The method of claim 24, wherein the primary bone cancer is osteosarcoma. 
26.	(New) The method of claim 24, wherein the subject has cancer induced bone disease.
27.	(New) The method of claim 24, wherein a molar ratio of the bone-targeted therapeutic agent with the docetaxel is derived from cell based or animal based studies.
28.	(New) The method of claim 24, wherein the docetaxel is administered up to 48 hours prior to the administration of the bone-targeted therapeutic agent.
29.	(New) The method of claim 24, wherein the docetaxel is administered up to 48 hours after the bone-targeted therapeutic agent.
30.	(New) The method of claim 24, wherein the docetaxel is administered during the administration of the bone-targeted therapeutic agent.

32.	(New) The method of claim 24, wherein the docetaxel is administered at its standard dosing while administration of the bone-targeted therapeutic agent is in an amount from 1/100th up to standard dosing.
33.	(New) The method of claim 24, wherein the docetaxel is administered at an amount from 1/100th up to its standard dosing while the bone-targeted therapeutic agent is administered at an amount from 1/100th up to its standard dosing.
34. 	(New) The method of claim 24, wherein the bone-targeted therapeutic agent is administered at or below 5 mg/kg/day via a 2-hour infusion for up to 5 consecutive days.
35. 	(New) The method of claim 24, wherein the subject has a primary bone cancer.

Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:  while the closest prior art of record, O’ Day and Gorlick, review numerous drugs and approaches for treating osteosarcoma, including a treatment using the combination of gemcitabine and docetaxel, O’ Day and Gorlick do not teach or fairy suggest the treatment of a subject having cancer induced bone disease or primary bone cancer with a gemcitabine-ibandronate conjugate in combination with docetaxel at the claimed ratios.  Also, which the other prior art of record, Navid et al., presents clinical data for the use of 
	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 24-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDEEP SINGH whose telephone number is (571)270-3881. The examiner can normally be reached Monday-Friday, 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT WAX can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDEEP SINGH/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615